FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                  August 30, 2011
                                  TENTH CIRCUIT
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court


LESTER L. WASHINGTON,

       Plaintiff-Appellant,

v.                                                    No. 11-1166
                                               (D.C. No. 10-cv-01889-LTB)
COLORADO STATE UNIVERSITY, Ft.                          (D. Colo.)
Collins; COLORADO STATE
UNIVERSITY BOARD OF
GOVERNORS, (CSUFC BOG), of the
Colorado State University System,
(CSUS) as the Governing Body of
Colorado State University System, and
Colorado State University, Ft. Collins
(CSUFC), is sued in its official capacity;
Dr. LARRY PENLEY, in his official and
individual capacity; Dr. ANTHONY
FRANK, CSUFC Assistant President and
now President, in his official and
individual capacity; DANA HIATT,
Director of the CSUFC DOEO, in her
official and individual capacity;
ROSELYN CUTLER, Chief Investigator
of the CSUFC DOEO, in her official and
individual capacity; HUMAN
RESOURCES DEPARTMENT, (HRS) of
CSUFC, in its official capacities; CAROL
SHIREY, Director of the CSUFC-HRS, in
her official and individual capacity;
MINDY NICHOLS, Employee of CSUFC
Admissions Office and HRS, Director of
CSUFC Counseling and Visitor Services,
in her official and individual capacity; Dr.
BLANCHE HUGHES, CSUFC VP of
Student Affairs and Higher Education
(VP), in her official capacity for intra
racial and job discrimination, and her
individual capacity; Dr. JENNIFER
MOLOCK, CSUFC DIrector of Black
Student Services (BSS), in her official
capacity, now Black and African
American Cultural Center (BAACC), and
her individual capacity; SARA MIKIKO
KUMASAKA, Director of APASS, in her
official and individual capacity; JAMES
T. DOLAK, CSUFC Director of HDFS, in
his official and individual capacity;
KAREN L. BRIGHAM, CSU HDFS
Supervisor (for directing and forcing
Sharon Ball, Brittney Sly, Samantha
Beeal, and Lexie VanBuskirk, CSUFC to
commit their violations as her
subordinates), in her official and
individual capacity; GLEN WELLS,
CSUFC HDFS Administrator, in his
official and individual capacity; JAMES
LYALL, Director of the CAHS Academic
Computing Center/Department, in his
official and individual capacity; Dr.
APRIL C. MASON, CSUFC Dean of the
College of Applied Human Science, in her
official capacity (forcing Baca and
Lehman to act in retaliation), and her
individual capacity; Dr. JEAN
LEHMANN, Interim Director of the
CSUFC School of Education (SOE), in
her official capacity; CSUFC
GRADUATE SCHOOL REGISTRARS
OFFICE, in its official capacity; CINDY
BEFUS, CSUFC Graduate School
Administrator and Registrar, in her
official and individual capacity; VICKI
DIEHL, CSUFC HDFS Secretary, in her
official and individual capacity; CSUFC
SCHOOL OF EDUCATION, in its
official capacity; Dr. LINDA KUK,
                                           2
 Professor in the CSUFC SOE, in her
 official and individual capacity; Dr.
 CRAIG CHESSON, Director of the
 CSUFC Conflict Resolution Office
 (CRO), in his official and individual
 capacity; AMY PARSONS, CSUFC
 Attorney, in her official and individual
 capacity; JOSHUA B. ZUGISH, CSUFC
 Attorney and Legal Counsel, in his
 official and individual capacity,
 Defendant-Appellee.


                              ORDER AND JUDGMENT*


Before LUCERO, EBEL and GORSUCH, Circuit Judges.


       Plaintiff-Appellant Lester Washington, proceeding pro se, filed this action against

twenty-six defendants who all have various connections to Colorado State University.

The district court dismissed Washington’s complaint without prejudice for failing to

comply with Federal Rule of Civil Procedure 8(a), and Washington timely appealed.

Because the district court dismissed Washington’s complaint without prejudice, we lack

jurisdiction and, thus, we DISMISS this appeal.


        * After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.


                                             3
                                       DISCUSSION

       We have an independent duty to examine our own jurisdiction. Thomas v. Metro.

Life Ins. Co., 631 F.3d 1153, 1158 (10th Cir. 2011). Thus, we must first decide whether

the district court’s dismissal of Washington’s complaint without prejudice is a final order

under 28 U.S.C. § 1291 because if it is not, then we lack jurisdiction to consider this

appeal.

       The courts of appeals are granted jurisdiction by statute over “appeals

from . . . final decisions of the district courts of the United States.” 28 U.S.C. § 1291. A

dismissal without prejudice is usually not a final decision. Facteau v. Sullivan, 843 F.2d

1318, 1319 (10th Cir.1988). Though where the dismissal finally disposes of the case so

that it is not subject to further proceedings in federal court, the dismissal is final and

appealable. Id. “The critical determination [as to whether an order is final] is whether

plaintiff has been effectively excluded from federal court under the present

circumstances.” Id. at 1319. In this circuit, we have generally distinguished between

dismissal of a complaint and dismissal of an action: “A dismissal of the complaint is

ordinarily a non-final, nonappealable order (since amendment would generally be

available), while a dismissal of the entire action is ordinarily final.” Mobley v.

McCormick, 40 F.3d 337, 339 (10th Cir. 1994) (internal citations omitted). “Despite our

use of this complaint/action terminology, we have long recognized that the requirement

of finality imposed by section 1291 is to be given a practical rather than a technical
                                               4
construction.” Moya v. Schollenbarger, 465 F.3d 444, 449 (10th Cir. 2006) (internal

quotation marks omitted). “In evaluating finality, therefore, we look to the substance and

objective intent of the district court's order, not just its terminology.” Id.

       In this case the district court dismissed Washington’s complaint using the

following language: “[T]he complaint (Doc. #3), the amended complaint (Doc. #18), and

the action are dismissed without prejudice pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure for failure to comply with the pleading requirements of Rule 8 of the

Federal Rules of Civil Procedure.” (Aplt. App., vol. II at 354.) While the district court

spoke of both dismissing the complaint and the action, the fact that the district court’s

order is based on Federal Rule of Civil Procedure 8 convinces us that the intent was

simply to dismiss the complaint to allow Washington an opportunity to save his suit by

refiling a complaint based on the same claims stated with greater particularity. Thus, we

conclude that the district court’s order dismissing Washington’s complaint without

prejudice is not a final, appealable judgment, and we dismiss this appeal.

                                       CONCLUSION

       For the foregoing reasons, we DISMISS this appeal and DENY Washington’s

motion to proceed in forma pauperis.

                                            ENTERED FOR THE COURT



                                            David M. Ebel
                                            Circuit Judge

                                               5